Citation Nr: 0024012	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  97-32 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from February 1990 to 
May 1992.  He has been represented throughout his appeal by 
the Virginia Department of Veterans Affairs.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
November 1996, by the VA Regional Office (RO) in Roanoke, 
Virginia, which denied the veteran's claim of entitlement to 
service connection for a psychiatric disorder.  Private 
treatment reports were received in February 1997.  
Thereafter, a rating action in February 1997 confirmed the 
denial of service connection for an acquired psychiatric 
disorder, including schizophrenia.  The notice of 
disagreement with the above determination was received in 
September 1997.  The statement of the case was issued in 
September 1997.  The substantive appeal was received in 
October 1997.  

The veteran appeared and offered testimony at a hearing 
before a Hearing Officer at the RO in May 1999.  A transcript 
of the hearing is of record.  A supplemental statement of the 
case was issued in December 1999.  Additional private 
treatment reports were received in January and February 2000, 
and a supplemental statement of the case was issued in April 
2000.  The appeal was received at the Board in August 2000.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
February 1990 to May 1992.  

2.  By a November 1996 rating decision, the Regional Office 
(RO) denied service connection for psychosis; thereafter, in 
a rating action dated in February 1997, the RO determined 
that service connection for schizophrenia or other acquired 
psychiatric disorder remained denied.  A timely notice of 
disagreement and substantive appeal was subsequently 
received.  

3.  On September 5, 2000, prior to the promulgation of a 
decision in the appeal, the Board received a statement from 
the veteran indicating that he wished to withdraw from 
appellate status the issue of service connection for an 
acquired psychiatric disorder, including schizophrenia, which 
had been certified to the Board for appellate review.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met; therefore, the Board does not have 
appellate jurisdiction over the matter at this time.  38 
U.S.C.A. § 7105(a), 7108 (West 1991); 38 C.F.R. §§ 20,200, 
20.202, 20.204(b), (c) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Statutory law provides that appellate review is initiated by 
a notice of disagreement and completed by a substantive 
appeal.  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.200 (1999).  As noted in the Introduction, above, a 
timely notice of disagreement was received to initiate an 
appeal from a November 1996 rating decision of the RO.  The 
veteran perfected his appeal by filing a timely substantive 
appeal, thus conferring upon the Board appellate jurisdiction 
over his appeal.  The issue was then properly before the 
Board.  

However, a Substantive Appeal may be withdrawn in writing at 
any time before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (1999).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a Substantive Appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (1999).  The 
essential requirement under this regulatory provision is that 
the veteran indicates his desire to withdraw his appeal in 
writing.  A review of the record shows that, in a statement 
received from the veteran in September 2000, he expressed the 
desire to withdraw from appellate status the issue of 
entitlement to service connection for a psychiatric disorder, 
including schizophrenia.  

Having met the requirements of 38 C.F.R. § 20.204 (1999), the 
veteran has effectively removed the issue of entitlement to 
service connection for an acquired psychiatric disorder, 
including schizophrenia, from appellate status.  Accordingly, 
the Board does not have jurisdiction to review the appeal, 
and it is dismissed without prejudice.  38 U.S.C.A. § 7108 
(West 1991).  


ORDER

The appeal is dismissed.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

